Order entered February 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00092-CR

                      SYED SARTAJ NAWAZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-81120-2017

                                      ORDER

      On February 19, 2020, we ordered court reporter Sheri Vecera not to sit until
she filed a supplemental reporter’s record of the September 30, 2016 hearing on
the pre-indictment application for writ of habeas corpus seeking a bond reduction.
On February 26, 2020, a supplemental reporter’s record on the hearing was filed.
      We VACATE our February 19, 2020 order.
      We DIRECT the Clerk to send copies of this order to the Honorable Angela
Tucker, Presiding Judge, 199th Judicial District Court; Sheri Vecera, official court
reporter; Collin County Auditor’s Office; and counsel for all parties.
                                              /s/     LANA MYERS
                                                      PRESIDING JUSTICE